[Cite as State v. Frost, 2021-Ohio-457.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


 State of Ohio                                       Court of Appeals No. S-19-040

        Appellee                                     Trial Court No. 18 CR 847

v.

John J. Frost                                        DECISION AND JUDGMENT

        Appellant                                    Decided: February 19, 2021

                                              *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Hotz, Assistant Prosecuting Attorney, for appellee.

        Sarah R. Anjum, for appellant.

                                              *****

        ZMUDA, P.J.

                                           I. Introduction

        {¶ 1} Appellant, John J. Frost, appeals the September 10, 2019 judgment of the

Sandusky County Court of Common Pleas which, after a jury found him guilty of

involuntary manslaughter with a firearm specification and having a weapon while under

disability, sentenced appellant to an aggregate prison term of 84 months. For the reasons

that follow, we affirm the judgment.
                         II. Facts and Procedural Background

       {¶ 2} On July 28, 2018, appellant shot and killed Curtis Gibbs outside his

apartment door. At the time of the shooting, Gibbs and his girlfriend, Kelly Ahrens, were

unwelcome visitors at appellant’s home. Appellant was a recovering addict and Gibbs

and Ahrens were part of his old life, before he began his almost two-year treatment for

opioid addiction. Both appellant and Gibbs were armed the night of the shooting, and

appellant claimed he shot Gibbs in self-defense.

       {¶ 3} Police responded to the scene, took appellant into custody, and secured the

firearms. The next day, appellant submitted to a drug test and tested negative for drugs,

including Suboxone, which was prescribed as part of his treatment. Police searched

appellant’s home pursuant to a warrant and recovered Suboxone strips, a leafy substance

believed to be marijuana, pills, rolling papers, syringes, pipes, and other drug

paraphernalia. Appellant was charged and arraigned on one count of murder in violation

of R.C. 2903.02(A), an unclassified felony with an attendant firearm specification; one

count of involuntary manslaughter in violation of R.C. 2903.04(A), a felony of the first

degree with an attendant firearm specification; and one count of having weapons while

under disability in violation of R.C. 2923.13(A)(4), a felony of the third degree.

       {¶ 4} The matter proceeded to a jury trial on July 15-19, 2019. The state

presented testimony by Ahrens, as well as responding police officers and investigators,

the coroner, and Dr. Max Pavlock, who was treating appellant for opioid dependency and

had prescribed the Suboxone found in the apartment. Appellant presented testimony of a




2.
neighbor and a friend, who both heard gunfire from inside the apartment across the hall,

and testified regarding what they witnessed immediately after the shooting.

       {¶ 5} Ahrens testified she and Gibbs had stopped to see appellant at his second-

story apartment the day before, which was her birthday. On the 28th, Ahrens and Gibbs

returned to appellant’s apartment to use his bathroom and charge their phones. She also

testified that she and Gibbs hoped appellant would want to get drugs so they could take a

cut, indicating the three had used heroin together over a year and one-half to two years

prior to the date of the shooting. Ahrens testified that appellant answered his apartment

door that day holding his handgun, let them in, and when Ahrens came out of the

bathroom, she saw appellant aiming the gun’s laser sight around the apartment. She

witnessed appellant briefly aim the laser sight at Gibbs’ chest. After she and Gibbs were

in the apartment about 15 minutes, appellant angrily told them to leave.

       {¶ 6} In response to appellant’s request to leave, Ahrens testified that she and

Gibbs walked out, but Gibbs stayed at the top of the stairs as she started down. Ahrens

saw Gibbs holding a phone in one hand and a charger in the other. She testified that

appellant followed the two out of his apartment, his gun in a grocery bag. Appellant

stopped to lock his door, and she heard Gibbs tell appellant that if he was going to point a

gun at him, he had better use it, because he had a gun too. Ahrens testified that appellant

responded to Gibbs by saying “oh, yeah, mother fucker, if you ain’t got the balls to do it,

I do.” Then Ahrens heard gunfire.




3.
       {¶ 7} Officer Seth Strecker was the first to respond to the scene. He testified that

upon arriving at the apartment building, he observed Gibbs lying face down at the bottom

of the stairs, with Ahrens cradling his head. Gibbs was unresponsive, with blood on his

face. Appellant was at the top of the stairs, and advised Officer Strecker that he shot

Gibbs. Appellant complied with the order to keep his distance from the firearm at the top

of the stairs and remained in Officer Strecker’s sight while the officer attempted to

preserve the scene and waited for additional law enforcement to arrive.

       {¶ 8} Sergeant Marc Linder1 arrived soon after, and assisted Officer Strecker in

securing the scene. He, too, observed Gibbs lying face down, with Ahrens holding his

head. Sergeant Linder was the investigating officer, and he contacted dispatch to send

additional officers to take statements from people in the building and requested assistance

from the Bureau of Criminal Investigation (BCI). Sergeant Linder moved Gibbs from the

stairs to the floor, and approached appellant at the top of the stairs. He later interviewed

both appellant and Ahrens, and the prosecution played a recording of appellant’s

statements to Sergeant Linder. Appellant acknowledge an exchange with Gibbs in the

hallway. Gibbs told appellant he would kill appellant if he ever pointed his gun at him, to

which appellant replied, “what if I point it at you first?”

       {¶ 9} Agent Timothy Woolf testified regarding the search of appellant’s home.

He served on the Drug Task Force, and provided assistance in the hours after the


1
 By the time of trial, Sergeant Linder had been promoted to Chief of Police for the city
of Bellevue.



4.
shooting. He described the items he seized from appellant’s apartment, including the

guns belonging to appellant and Gibbs and additional ammunition inside the apartment.

Agent Woolf also seized items from a night stand, next to the bed, including a substance

that appeared to be marijuana, rolling papers and a grinder, various pills, syringes, and

burnt roaches. He seized additional syringes from two other locations in the apartment,

and also seized crack pipes and a push rod, wrapped in a yellow cloth, from a closet shelf,

and two more crack pipes from the bedroom closet.

       {¶ 10} BCI Agent David Horn testified regarding his investigation of the crime

scene. He took photographs and noted the locations of cartridge casings, indicating two

weapons and providing probable locations for each shooter, based on two sets of shell

casings and the positioning of those casings. According to Agent Horn, appellant’s

firearm shot toward the stairs and downward, and Gibbs’ firearm shot toward appellant’s

door, near where appellant could have been standing as he locked the door. Agent Horn

testified that Gibbs’ firearm had been disabled, with the possibility a bullet from

appellant’s gun struck Gibbs’ firearm.

       {¶ 11} Dr. Cynthia Beisser, M.D., a forensic pathologist, testified regarding the

cause and manner of death. Dr. Beisser conducted the autopsy of Gibbs, and testified that

he had seven entrance and three graze-type gunshot wounds. Gibbs’ entrance wounds

were described by Dr. Beisser as: (1) a head wound caused by a bullet entering on the

left and exiting on the right, angled downward; (2) a chest wound, entering left and

exiting right, almost horizontal; (3) an abdominal wound, entering the right side and




5.
exiting around the right flank, angled downward; (4) a wound to the left flank, angled

downward and forward; (5) a wound to the left back, angled downward and forward;

(6) a wound to the left arm, entering through the elbow joint; and (7) a wound to the left

wrist, entering left and exiting right, with a downward and forward trajectory. Dr.

Beisser indicated more than one of the entrance wounds could have been fatal. She also

noted that Gibbs had Methamphetamine toxicity, indicating he had used the drug close in

time to his death. Dr. Beisser determined the cause of death as multiple gunshot wounds,

the manner of death as homicide.

       {¶ 12} Dr. Max Pavlock testified regarding appellant’s treatment, indicating

appellant kept his appointments, took his Suboxone as directed, and submitted to drug

screens, both scheduled and random. While appellant occasionally tested positive for

marijuana use, this did not concern Dr. Pavlock, as he considered the marijuana use

negligible and considered marijuana something less than illegal, based on legalization

efforts and medicinal uses for the drug. When confronted with appellant’s possession of

drug paraphernalia, however, he revised his opinion, and testified that he believed

appellant was in danger of becoming drug dependent, despite his otherwise successful

treatment for opioid addiction.

       {¶ 13} After the close of the prosecution’s case, appellant moved for acquittal,

which the trial court denied. Appellant presented two witnesses, his neighbor across the

hall and her boyfriend. The two neighbors, who were friends of appellant, were in their

apartment at the time of the shooting. Each testified they first heard two, more distant




6.
popping sounds, presumed to be Gibbs’ gun, followed by louder, closer-sounding

gunfire, presumed to be appellant’s gun, because after the gunfire stopped, the couple

opened the apartment door and saw appellant standing just outside.

       {¶ 14} The trial court charged the jury, and included a self-defense instruction that

explained both “duty to retreat” and “no duty to retreat.” The jury found appellant not

guilty on the murder charge, but guilty as to involuntary manslaughter and having

weapons while under disability. The jury also made the additional finding as to the

firearm specification, attached to the involuntary manslaughter charge. The trial court

sentenced appellant to 48 months in prison as to the involuntary manslaughter offense, an

additional 36 months for the firearms specification, and 36 months for the having

weapons while under disability offense. The firearm specification was ordered

consecutive to the involuntary manslaughter sentence, but concurrent to the sentence for

having weapons while under disability, for an aggregate prison term of 84 months.

       {¶ 15} Appellant filed a timely appeal of this judgment.

                                III. Assignments of Error

       {¶ 16} Appellant mainly challenges the evidence of drug dependency in support of

his conviction for having weapons while under disability and the jury instructions related

to his claim of self-defense, asserting the following as error:

              I. The evidence presented at trial was insufficient to support a

       conviction for [having] weapons [while] under disability.




7.
              II. The evidence presented at trial in support of the [having]

       weapons [while] under disability charge is against the manifest weight of

       the evidence.

              III. The trial court erred in instructing the jury on both “Duty to

       Retreat” and “No Duty to Retreat”

              IV. Counsel was ineffective for failing to timely object to the

       erroneous jury instructions.

                                       IV. Analysis

       {¶ 17} We address the assigned errors according to the issues raised by appellant.

                            A. Danger of Drug Dependency

       {¶ 18} In his first and second assignments of error, appellant argues a lack of

evidence of drug dependency or danger of drug dependency. R.C. 2923.13(A)(4)

prohibits possession or use of a firearm by a person who is “drug dependent” or “in

danger of drug dependence.” The parties appear to acknowledge that appellant was in

treatment at the time of the shooting, and therefore, not drug dependent as that term is

defined by law.

       {¶ 19} A “drug dependent person” is “any person who, by reason of the use of any

drug of abuse, is physically, psychologically, or physically and psychologically

dependent upon the use of such drug, to the detriment of the person’s health or welfare.”

A “person in danger of becoming a drug dependent person” is “any person who, by

reason of the person’s habitual or incontinent use of any drug of abuse, is in imminent




8.
danger of becoming a drug dependent person.” See R.C. 3719.011(B) and (C); R.C.

2925.01(B). The statute does not include, within its definitions of drug dependency,

recovering addicts who no longer abuse drugs. State v. Wheatley, 2018-Ohio-464, 94

N.E.3d 578, ¶ 22 (4th Dist.).

       {¶ 20} Appellant challenges both the sufficiency and the weight of the evidence as

to the danger of drug dependency.

                                      1. Sufficiency

       {¶ 21} “‘Sufficiency’ is a term of art meaning that legal standard which is applied

to determine whether the case may go to the jury or whether the evidence is legally

sufficient to support the jury verdict as a matter of law.” State v. Thompkins, 78 Ohio

St.3d 380, 386, 678 N.E.2d 541 (1997), quoting Black’s Law Dictionary 1433

(6 Ed.1990). Sufficiency refers to the adequacy of the evidence. Thompkins at 386.

       {¶ 22} In reviewing for sufficiency, we construe the evidence in the prosecution’s

favor and consider whether “‘any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.’” State v. Smith, 80 Ohio St.3d

89, 113, 684 N.E.2d 668 (1997), quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d

492 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307,

99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). We neither weigh the evidence nor consider the

credibility of the witnesses in considering sufficiency. See, e.g., State v. Yarbrough, 95

Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 79 (“an evaluation of the witnesses’




9.
credibility, which—as we have repeatedly pointed out—is not proper on review for

evidentiary sufficiency.”).

       {¶ 23} At trial, Dr. Pavlock first testified that appellant was neither drug

dependent nor in danger of drug dependency, based solely on his treatment history. He

indicated appellant sought help for his opioid addiction voluntarily, and had been treating

for about two years. Dr. Pavlock acknowledged some positive drug tests, but did not

consider appellant’s positive tests for marijuana use problematic, further noting that

appellant was maintaining his employment, keeping his doctor appointments, and

complying with treatment requirements. Dr. Pavlock stated he had no concerns regarding

appellant, “[b]ecause following all of the drug screens and the appointments that I had

with [appellant], I seen no reason for concern with him of slipping back into dependence

at the time.”

       {¶ 24} However, when presented with additional information regarding drug

paraphernalia and possible drugs in appellant’s home, Dr. Pavlock revised his opinion.

                Q: [I]f you have a patient you’ve been treating for two years, they

       have multiple positive screens for marijuana, they have a positive screen for

       Amphetamine, that patient has crack pipes, syringes and bags of leafy green

       vegetation smelling like marijuana in his home, would you say, as a

       licensed doctor in Ohio with a Board certification, that that individual is not

       in danger of being drug dependent?

                A: They are in danger, yes.




10.
        {¶ 25} In order to satisfy sufficiency requirements, the state needed to present

evidence demonstrating appellant was in danger of becoming drug dependent. Here, the

state presented Dr. Pavlock’s testimony, along with evidence of failed drug tests and drug

paraphernalia in appellant’s home. Expert testimony may be considered for purposes of

determining whether a defendant falls within the disability of R.C. 2923.13(A)(4), with

the trier of fact ultimately deciding the issue. State v. Tomlin, 63 Ohio St.3d 724, 727,

590 N.E.2d 1253 (1992) (permitting expert testimony to assist the jury in determining

whether a defendant is a “chronic alcoholic” for purpose of R.C. 2923.13(A)(4)).

        {¶ 26} Construing the record most favorably for the prosecution, the state

presented evidence of continued, illicit drug use, despite appellant’s lengthy

treatment with Dr. Pavlock, and Dr. Pavlock’s expert opinion that appellant was in

danger of becoming drug dependent. Therefore, there was sufficient evidence to

support a finding that appellant was in danger of becoming drug dependent, and

appellant’s first assignment of error is not well-taken.

                                    2. Manifest Weight

        {¶ 27} Appellant next argues that the conviction is not supported by the manifest

weight of the evidence regarding a danger of drug dependency. Manifest weight, in

contrast to sufficiency, “concerns ‘the inclination of the greater amount of credible

evidence, offered in a trial, to support one side of the issue rather than the other.’”

(Emphasis sic.) Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541, quoting Black’s at

1594.




11.
       {¶ 28} In considering whether the weight of the evidence supports a finding that

appellant was in danger of drug dependence, we review the record, weigh the evidence

and all reasonable inferences, and consider the credibility of the testimony, sitting as “a

‘thirteenth juror’” that reviews the factfinder’s resolution of the conflicting testimony.

We reverse a judgment only if we determine that the trier of fact lost its way in resolving

conflicts in the evidence. Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). Reversal, moreover, is reserved for the exceptional

case, to prevent a manifest miscarriage of justice. Thompkins at 387, citing Tibbs v.

Florida, 457 U.S. 31, 45, 102 S.Ct.2211, 72 L.Ed.2d 542 (1928); Martin at 175.

       {¶ 29} At issue in this case was whether the evidence demonstrated appellant was

in danger of becoming drug dependent, based on “habitual or incontinent use of any drug

of abuse.” Dr. Pavlock, whose expertise lies in treating drug dependency, considered the

drug paraphernalia found in appellant’s home, along with appellant’s past history of

positive drug screens, and despite appellant’s progress with his treatment, Dr. Pavlock

testified that he believed appellant was in danger of drug dependency. In contrast,

appellant presented testimony demonstrating his progress in treatment, and argued the

drug paraphernalia was merely left over from his previous life, before treatment.

       {¶ 30} Upon review of the record, we do not find that this is the exceptional case,

requiring reversal to correct a manifest injustice because the jury clearly lost its way.

Although there was conflicting evidence, the testimony and evidence reasonably

demonstrated that appellant continued to use and/or abuse illicit drugs, and therefore was




12.
in danger of drug dependency. Based on the evidence, we do not find the jury lost its

way in resolving conflicts in the testimony. Accordingly, we find no merit to appellant’s

second assignment of error, challenging the weight of the evidence.

                                       B. Self-Defense

       {¶ 31} In his third and fourth assignments of error, appellant argues error relative

to the jury instruction on self-defense. Pursuant to R.C. 2901.05, a self-defense

instruction is required if “there is evidence presented that tends to support that the

accused person used the force in self-defense.” Appellant argues that the trial court

incorrectly instructed the jury as to both a “duty to retreat” and “no duty to retreat,” and

his trial counsel was ineffective in failing to object to this instruction.

                                     1. Duty to Retreat

       {¶ 32} Under the current version of R.C. 2901.05, the prosecution has the burden

to prove, by a preponderance of the evidence, that appellant did not act in self-defense in

using deadly force against Gibbs. See State v. Smith, 6th Dist. Wood No. WD-19-070,

2020-Ohio-5119, ¶ 32 (“amended R.C. 2901.05 applies, prospectively, to all trials that

are held after the effective date of the statute.”). To claim self-defense as an affirmative

defense, the claimant must not be at fault in creating the situation, the claimant must have

a genuine belief that he or she is in imminent danger of death or great bodily harm with

no other means of escape, and the claimant must not violate a duty to retreat or avoid

danger. State v. Barnes, 94 Ohio St.3d 21, 24, 759 N.E.2d 1240 (2002). There are

exceptions to the duty to retreat, however, such as where the person acting in self-defense




13.
is in their own home, or retreat is not possible. See State v. Thomas, 77 Ohio St.3d 323,

326, 673 N.E.2d 1339 (1997); R.C. 2901.09(B).

       {¶ 33} The trial court provided the following jury instruction regarding self-

defense:

              Now, in this case we have an affirmative defense of self-defense.

       The Defendant is allowed to use deadly force in self-defense. Evidence

       was presented that may support a finding that the Defendant used deadly

       force in his self-defense. The State has the burden of proving beyond a

       reasonable doubt that the Defendant did not justifiably use deadly force in

       his self-defense.

              Self-defense means that * * * the Defendant was not at fault in

       creating the situation giving rise to the shooting which occurred on July 29,

       2018 at 113 Thomas Drive, Bellevue; and the Defendant had reasonable

       grounds to believe and an honest belief, even if mistaken, that he was in

       imminent danger of death or great bodily harm; and the Defendant did not

       violate any duty to retreat to avoid the danger; and the Defendant used

       reasonable force.

              ***

              Now, Duty to Retreat. The Defendant had a duty to retreat if he,

       (A), was at fault in creating the situation giving rise to the shooting; (B) he

       did not have reasonable grounds to believe and an honest belief that he was




14.
       in imminent or immediate danger of death or great bodily harm; or, (C),

       that he had a reasonable – or that he had a reasonable means of escape from

       that danger other than by the use of deadly force.

              Now, No Duty to Retreat. The Defendant did not have a duty to

       retreat if, (1) he reasonably indicated his intention to retreat or escape from

       the situation and no longer participate in it; (2) he then had reasonable

       grounds to believe and an honest belief that he was in imminent or

       immediate danger of death or great bodily harm; and (3) the only

       reasonable means of escape from that danger was by the use of deadly

       force, even though he was mistaken as to the existence of that danger.

       {¶ 34} We review a trial court’s decision regarding jury instructions for an abuse

of discretion. (Citation omitted.) State v. White, 988 N.E.2d 595, 2013-Ohio-51, ¶ 97

(6th Dist.). The trial court should include “all instructions which are relevant and

necessary for the jury to weigh the evidence and discharge its duty as the fact finder.”

White at ¶ 97, quoting State v. Comen, 50 Ohio St.3d 206, 553 N.E.2d 640 (1990),

paragraph two of the syllabus.

       {¶ 35} Appellant argues that the “duty to retreat” and “no duty to retreat”

instructions, when given together, created confusion because a jury could find that

appellant had both a duty to retreat and no duty to retreat, based on application of the law

as provided by the trial court. We disagree. The jury instructions echoed the common

law regarding self-defense, requiring retreat in most circumstances unless retreat was not




15.
possible and the use of force unavoidable. Thomas, 77 Ohio St.3d at 326, 673 N.E.2d

1339.

        {¶ 36} Here, the jury considered the evidence, including appellant’s anger,

appellant’s brandishing of his handgun, the confrontational exchange outside the

apartment door between appellant and Gibbs, and the exchange of gunfire that appeared

to flow from that confrontation. In considering the evidence, the jury was tasked with

applying the law, which first required considering the elements for a self-defense claim.

        {¶ 37} “[T]he elements of self-defense are cumulative.” State v. Jackson, 22 Ohio

St.3d 281, 284, 490 N.E.2d 893 (1986). Therefore, if the jury determined that appellant

was “at fault in creating the situation giving rise to the affray,” appellant had a duty to

retreat. Id. at 283. That duty to retreat continued unless appellant attempted to withdraw

from the conflict but found his only means of escape was the use of force. Id. at 284.

The trial court, therefore, appropriately instructed the jury according to the applicable

law, and we find no abuse of discretion. Appellant’s third assignment of error,

accordingly, is not well-taken.

                                  2. Ineffective Assistance

        {¶ 38} In his fourth and final assignment of error, appellant argues his trial counsel

was ineffective in failing to object to the “erroneous” jury instruction regarding self-

defense. To prevail on a claim for ineffective assistance of counsel, appellant must first

demonstrate that his trial counsel’s performance was deficient. See State v. Bradley, 42

Ohio St.3d 136, 538 N.E.2d 373 (1989), at paragraph two of the syllabus. As we found




16.
no error in the trial court’s jury instruction regarding a duty to retreat, we find no

deficiency by trial counsel in this regard. Appellant’s fourth assignment of error,

therefore, is without merit.

                                       V. Conclusion

       {¶ 39} Having found substantial justice has been done, we affirm the

September 10, 2019, judgment of the Sandusky County Court of Common Pleas.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                          Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Christine E. Mayle, J.
                                                 _______________________________
Gene A. Zmuda, P.J.                                          JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




17.